DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the following limitation: identify a degree of rotation between the first X, Y plane and the second X, Y plane that maximizes overlap of the layout of structures mapped onto the first X, Y plane with the layout of structures mapped onto the second X, Y plane, wherein the degree of rotation must be equal to or greater than about 30 degrees and less than or equal to about 330 degrees; and rotationally offset the second X, Y plane from the first X, Y plane by the identified degree of rotation.
The term “must be equal to or greater than about 30 degrees and less than or equal to about 330 degrees” in claim 8 and 18 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the claim cannot be determined due to the subjective nature of the claimed range.  The phrase of “about 30 degrees” and “about 330 degrees” can have any range of meanings. For instance, in the field of mathematic about “x” degrees can be any degree ranging from 1 degree to 360 degrees.  Clarification is needed to fully understand the bounds of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 7 and  9 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marwecki et al “”VirtualSpace – Overloading physical Space with Multiple Virtual Reality Users” in view of Copic et al (US 2018/0174364).
As per claim 1, Marwecki discloses:
a first user virtual reality device associated with a first mapping scheme, wherein the first mapping scheme maps a first set of coordinates defining the physical environment to a set of coordinates defining the virtual reality environment; (Marwecki discloses a system termed VirtualSpace that allows multiple virtual reality users to share the same physical space wherein the virtual environment of each user is mapped to the physical environment.  Marwecki discloses for example a 4x4m space that multiple users share wherein the 4x4m space is divided into separate nonoverlapping tiles that each user is confined to.  Each time inherently comprises coordinates that the user’s virtual space coordinates correspond to) (Marwecki page 2; par 1 – 3)
a second user virtual reality device associated with a second mapping scheme, wherein the second mapping scheme maps a second set of coordinates defining the physical environment to the set of coordinates defining the virtual reality environment, wherein the first mapping scheme is different than the second mapping scheme; (Marwecki discloses multiple users that share a physical environment wherein each user is allocated a subset of the physical space such as a tile wherein the individual user’s virtual environment is mapped each respective tile. For instance, a first user occupies a first tile having a mapping of coordinates and a second user occupies a second time having a mapping of coordinates that the virtual environment  coordinates correspond to ) (Marwecki page 2, par 2 – 5).
a user location tracking system that tracks the first user virtual reality device and the second user virtual reality device in the physical environment; (Marwecki discloses the use of location tracking system to track a user’s location) (Marwecki page 7, par 1)
a processor in communication with the first user virtual reality device, the second user virtual reality device, and the user location tracking system; and (Marwecki discloses an HMD that comprises a processor in communication) (Marwecki page 7, par 1)
a memory in communication with the processor, the memory storing program instructions that, when executed by the processor, cause the processor to: (Marwecki discloses an HMD that comprises an inherently comprises memory in communication with a processor) (Marwecki page 7, par 1)
present the virtual reality environment to the first and second users through each of the first user virtual reality device and the second user virtual reality device, respectively; (Marwecki page 2, par 2 – 5; page 7, par 1; Fig 3, 5)
track movement, through the user location tracking system, of the first virtual reality device within the physical environment; (Marwecki page 2, par 2 – 5; page 7, par 1)
present movement of the first user in the virtual reality environment according to the first mapping scheme; (Marwecki discloses the first and second user movements being made according to tracked user locations within the physical environment wherein their movements are presented according to the movements they have made in a corresponding tile of the physical environment) (Marwecki page 2, par 3 – 5)
track movement, through the user location tracking system, of the second virtual reality device within the physical environment; and(Marwecki page 2, par 2 – 5; page 7, par 1)
present movement of the second user in the virtual reality environment according to the second mapping scheme. (Marwecki discloses the first and second user movements being made according to tracked user locations within the physical environment wherein their movements are presented in the game are according to the coordinate location of movements they have made in a corresponding tile of the physical environment) (Marwecki page 2, par 3 – 5)
Marwecki fails to specifically state that the virtual reality environment that the user move within is the same identical virtual environment.
However, Marwecki does teach the Virtualspace system can be conceptually extended to more users and also multi-user applications (Marwecki page 3, par 8; page 7, par 9). Thus, Marwecki teaches the use of the system utilizing multi-users within a single virtual environment would be an obvious next step.
In a similar field of endeavor, Copic discloses a virtual reality system wherein all users share the same virtual and physical environment, wherein users view the virtual environment from different perspectives according to their tracked location (Copic Fig 1, 0024), and the user can view the virtual environment in a desynchronized mode wherein the user views the virtual environment according to a different X, Y, Z plane defined by a different mapping scheme (Copic 0021, 0024, 0041).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Marwecki in view of Copic to provide a game system wherein the players are able to interact with the virtual environment in a multi-user virtual environment.  This would enable the game to engender a spirit of cooperation, competition and excitement as multiple players are able to play a single game at the same time.
As per claim 2, Marwecki discloses:
wherein the first mapping scheme defines a first X, Y plane that is different than a second X, Y plane defined by the second mapping scheme. (Marwecki discloses the first and second user movements being made according to tracked user locations within the physical environment wherein their movements are presented according to the movements they have made in a corresponding tile of the physical environment.  Each user’s virtual environment has a unique mapping scheme defining the x,y plane in the virtual environment ) (Marwecki page 2, par 3 – 5)
As per claim 3, Marwecki discloses:
wherein the first X, Y plane and the second X, Y plane are aligned along a Z-axis. (Marwecki discloses the use of 3-dimensional environment comprising an X,Y plane comprising a Z-axis.) (Marwecki page 2, par 3 – 5, Fig 2 and 3))
As per claim 4, Marwecki discloses:
wherein the second X, Y plane is offset from the first X, Y plane by a degree of rotation. (Marwecki discloses the virtual planes being able to rotate to a new tile so players can physically move their location within the physical environment to avoid collisions. Thus, the planes in the virtual environment will be offset from one another) (Marwecki Fig 2, page 2, par 4 -5)
As per claim 5, Marwecki discloses:
wherein the second X, Y plane is offset from the first X, Y plane by 180 degrees about the Z-axis. (Marwecki discloses a system that comprises at least two users, each having a virtual environment that is generated by their HMD comprising an X,Y plane (first and second planes), wherein the virtual environments and their associated physical environment tiles are 180 degrees apart) (Marwecki Fig 6)
As per claim 6, Marwecki discloses:
further comprising a third user virtual reality device associated with a third mapping scheme, wherein the third mapping scheme maps a third set of coordinates defining the physical environment to a set of coordinates defining the virtual reality environment, wherein the third mapping scheme is different than the first mapping scheme and the second mapping scheme; and wherein the processor is configured to: present the virtual reality environment to the third user through the third user virtual reality; track movement of the third virtual reality device within the physical environment; and present movement of the third user in the virtual reality environment according to the third mapping scheme. (Marwecki discloses a system comprising a first, second and third user wherein the user’s physical movements  are tracked by a location tracking system.  The first, second and third users’ virtual environments each comprise a mapping scheme according to their generated coordinates of the virtual environments, generated on the HMD, wherein the virtual environment comprises a three-dimensional generated plane comprising coordinates) (Marwecki page 2, par 3 – 5; page 7, par 1)
As per claim 7, Marwecki discloses:
wherein the third mapping scheme defines a third X, Y plane that is different than the first X, Y plane and the second X, Y plane; wherein the first X, Y plane, the second X, Y plane, and the third X, Y plane are aligned along a Z-axis; (Marwecki discloses the three-dimensional (i.e. x,y,z plane) virtual environment for each user being unique and thus the mapping scheme used to generate the virtual environment also is unique)(Marwecki page 2, par 1 – 5)
Marwecki fails to disclose: wherein the second X, Y plane is offset from the first X, Y plane by 120 degrees about the Z-axis; and wherein the third X, Y plane is offset from the first X, Y plane by 240 degrees about the Z-axis.
However, Marwecki discloses that the system can handle at least one, two , three and 4 users. (Marwecki Fig 2, 4, 7b).  Since Marwecki anticipates three users utilizing the game system, if the users are moving around in the physical space, it stands to reason that at some point due to the users physically moving within the physical environment,  that the virtual environments represented by the tiles of Fig 2, comprising the x,y planes would be offset from one another by 120 degrees at some point and the first and third planes would be offset by 240 degrees with respect to one another. (See Examiner supplied geometry image depicting three points  that are 120 degrees apart and two points that are 240 degrees apart from one another).  

    PNG
    media_image1.png
    485
    900
    media_image1.png
    Greyscale

Independent claims 9 and 13 are made obvious by the combination of Marwecki in view of Copic based on the same analysis set forth above for claim 1, which is similar in claim scope.
Dependent claim 17 is made obvious by the combination of Marwecki in view of Copic based on the same analysis set forth above for claim 1 and 13, which is similar in claim scope.
Dependent claims 10 – 12, 14 – 16 are made obvious by the combination of Marwecki in view of Copic based on the same analysis set forth above for claims 2 – 4 , which is similar in claim scope.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        8/13/2022

/KANG HU/Supervisory Patent Examiner, Art Unit 3715